Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because Line 1, “The disclosure provides …” could read, “The invention provides ….”  Correction is required.  See MPEP § 608.01(b).

Title
The title of the invention “Module” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 depends from independent claim 1.  If Claim 1 is a gas tank, then how could Claim 4 be the battery?
	Claim 5 depends from independent claim 1.  If Claim 1 is a battery, then how could Claim 5 be the gas tank?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curless et al. (2015/0292677) [Curless].
Re Claim 1, Curless – a method to manufacture a compressed gas cylinder – discloses a module comprising: a first member that is a gas tank in which pressure fluctuation happens along one axis direction [Title, Paragraph 39 Lines 1-4]; a pair of second members [13 and 15], the second members being arranged on both end portions of the first member in the one axis direction [Fig. 1], respectively; and a binding member that binds the first member and the second members while pressurizing the first member and the second members [Fig. 3], wherein: the binding member is formed as fiber-reinforced plastic (FRP) containing fiber and resin is revolved [Paragraph 25 Lines 1-6]; the FRP includes a base fiber layer [14] with a fiber direction along a revolution direction, and a reinforcing fiber layer [16] with a fiber direction different from the fiber direction of the base fiber layer [Fig. 10]; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member [Figs. 3 and 10].

    PNG
    media_image1.png
    255
    598
    media_image1.png
    Greyscale


Re Claim 3, Curless discloses the module has a plurality of the non-overlapping portions [16, Fig. 3]; and the non-overlapping portions are positioned in regions facing the first member, respectively [Fig. 3].
Re Claim 5, Curless discloses the first member is the gas tank [Paragraph 39 Lines 1-4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (2019/0198830) [Kawakami] in view of Curless.
Kawakami – a battery module with tension bands – discloses a battery structure [10] within a module comprising: a first member that is a battery in which pressure 
Kawakami does not expressly disclose that the FRP includes a base fiber layer with a fiber direction along a revolution direction, and a reinforcing fiber layer with a fiber direction different from the fiber direction of the base fiber layer; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member.  However, Curless discloses a FRP containing fiber and resin is revolved [Curless, Paragraph 25 Lines 1-6]; the FRP includes a base fiber layer [Curless, 14] with a fiber direction along a revolution direction, and a reinforcing fiber layer [Curless, 16] with a fiber direction different from the fiber direction of the base fiber layer [Curless, Fig. 10]; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member [Curless, Figs. 3 and 10].  The examiner notes Kawakami and Curless are both from the art of FRP materials that can be wrapped around a surface to keep the inner materials from excessing pressure or expansion.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the wrapping around a surface to have a base fiber layer and reinforcement layer.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736